DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-8, 12, 14, and 19-20 have been amended; claims 9, 13, and 16 have been canceled, and claims 21-23 have been added in the response filed August 24, 2022.
Claims 1-8, 10-12, 14-15, and 17-23 are pending.
Claims 1-8, 10-12, 14-15, and 17-23 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 33.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12, 14-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the commodity sales data processing apparatus, as claimed in claims 1-7 and 22, is directed to a machine. Additionally, the information processing apparatus, as claimed in claims 8-12 and 23, is also directed to a machine. Furthermore, the non-transitory computer-readable medium, as claimed in claims 14-15 and 17-21, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of identifying an on-sale date of a product. Specifically, representative claim 1 recites the abstract idea of: 
read a commodity code from a code symbol on a first commodity;
identify the first commodity based on the commodity code read from the first commodity;
acquire commodity information from a commodity master file for the first commodity associated with the commodity code in the commodity master file, the commodity information including an on-sale date for the first commodity; and
cause an information presentation to be performed according to the present date and time and an on-sale date for the first commodity acquired for the first commodity.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of identification of an on-sale date of a product, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because acquiring commodity information based on a code, identifying the commodity, and presenting on-sale information about that commodity is a sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, read a commodity code from a code symbol on a first commodity; and acquire commodity information from a commodity master file for the first commodity associated with the commodity code in the commodity master file, the commodity information including an on-sale date for the first commodity are types of observation. Additionally identify the first commodity based on the commodity code read from the first commodity; and cause an information presentation to be performed according to the present date and time and an on-sale date for the first commodity acquired for the first commodity are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as commodity sales data processing apparatus, comprising: a control unit executing a program to implement: a code-symbol reading unit, a commodity identifying unit, a commodity-information acquiring unit, and an information presenting unit.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., identification of an on-sale date of a product) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 and 22 do not aid in the eligibility of independent claim 1. For example, claims 3, 6, and 22 merely further define the abstract limitations of claim 1. Additionally, claims 2, 4-5, and 7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2-3, 6-7, and 22 include additional elements of a barcode reader, a display screen, a business-hour acquiring unit, a registration processing unit, and a payment processing unit. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-7 and 22 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking another machine and an article of manufacture, claims 8-12 and 23; and 14-15 and 17-21 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7 and 22. It is noted that claim 8 includes additional elements of an information processing apparatus, comprising: a display screen; a communication interface connectable to a store server; a commodity code reader; and a controller, and claim 14 includes additional elements of a non-transitory computer-readable medium storing a program that when executed causes a computer to perform a commodity sales data process comprising: a commodity code reader, a store server, and a display screen. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a generic computer as a tool to perform an abstract idea. As such, claims 8-12 and 23; and 14-15 and 17-21 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla (US 20190266626 A1, herein referred to as Khosla), in view of Chandrasekharan et. al. (US 20140095358 A1, herein referred to as Chandrasekharan).

With respect to claim 1, Khosla discloses:
A commodity sales data processing apparatus {Khosla, see at least: fig 1}, comprising:
a control unit executing a program to implement {Khosla, see at least: [0021] Each of the UI server 104, the application server 106, the database 108, the ticketing system 110, and the financial systems 112 can be implemented using one or more processor-based computing devices}:
a code-symbol reading unit configured to read a commodity code from a code symbol on a first commodity {Khosla, see at least: fig 1, #108; [0020] a software widget is provided that allows a UPC barcode on the product to be scanned and the current price indicator is retrieved from a database for any sellers currently selling a matching UPC item using the dynamic price display system};
a commodity identifying unit configured to identify the first commodity based on the commodity code read from the first commodity {Khosla, see at least: [0020] a software widget is provided that allows a UPC barcode on the product to be scanned and the current price indicator is retrieved from a database for any sellers currently selling a matching UPC item using the dynamic price display system};
a commodity-information acquiring unit configured to acquire commodity information from a commodity master file for the first commodity associated with the commodity code in the commodity master file {Khosla, see at least: fig 1, #108; fig 2, #206; [0020] the current price indicator is retrieved from a database; [0024] information in the database 108 retrievable via the data layer module 206}; and
an information presenting unit configured to cause an information presentation to be performed according to the present date and time for the first commodity acquired by the commodity-information acquiring unit for the first commodity {Khosla, see at least: fig 1, #102, 104; [0016] the seller can initially set all the parameters for the campaign including… the amount of time for the promotional campaign; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0024] information in the database 108 retrievable via the data layer module 206. Examiner note: the current details of a promotion correspond to the present date and time of the user request}.
Although disclosing a system for monitoring current promotion details of a product, Khosla does not disclose:
the commodity information including an on-sale date for the commodity; and
cause an information presentation to be performed according to the present date and time and an on-sale date for the commodity.
However, Chandrasekharan teaches:
the commodity information including an on-sale date for the commodity {Chandrasekharan, see at least: [0022] for products that have particular release dates… the storefront administration application may assist sellers in determining what (and where) products will appear… on a particular date}; and
cause an information presentation to be performed according to the present date and time and an on-sale date for the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the… storefront, each of which may present different product listings; [0064] storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).

With respect to claim 2, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein code-symbol reading unit is a barcode reader {Khosla, see at least: fig 1, #108; [0020] a software widget is provided that allows a UPC barcode on the product to be scanned}.

With respect to claim 3, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
a display screen, wherein the information presenting unit causes the information presentation to be performed on the display screen {Khosla, see at least: fig 1, #102, 104; [0021] The UI Server 104 is operable to present information to, and receive information from, the user devices 102 via a two-way communications channel; [0025] display the current price and other details about a given promotion and packages}.

With respect to claim 4, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the information presenting unit is further configured to perform the information presentation including a notification indicating information about the first commodity {Khosla, see at least: [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicating that the commodity cannot be purchased if the on-sale date of the first commodity is after the present date.
However, Chandrasekharan teaches:
indicating that the commodity cannot be purchased if the on-sale date of the first commodity is after the present date {Chandrasekharan, see at least: [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., whether the media asset is available, unavailable, soon to be available, or soon to be unavailable); [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).

With respect to claim 8, Khosla discloses:
An information processing apparatus {Khosla, see at least: figs 1-2}, comprising:
a display screen {Khosla, see at least: fig 1, #102, 104};
a communication interface connectable to a store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers};
a commodity code reader {Khosla, see at least: fig 1, #108}; and
a controller configured to {Khosla, see at least: [0021] Each of the UI server 104, the application server 106, the database 108, the ticketing system 110, and the financial systems 112 can be implemented using one or more processor-based computing devices}:
acquire a commodity code that has been read from a first commodity by the commodity code reader {Khosla, see at least: fig 1, #108; [0020] a software widget is provided that allows a UPC barcode on the product to be scanned and the current price indicator is retrieved from a database for any sellers currently selling a matching UPC item using the dynamic price display system};
acquire commodity information for the first commodity associated with the commodity code in a commodity master file on the store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers; [0020] the current price indicator is retrieved from a database; [0024] information in the database 108 retrievable via the data layer module 206}; and
cause a notification to be performed on the display screen according to the present date and time for the first commodity {Khosla, see at least: fig 1, #102, 104; [0021] The UI Server 104 is operable to present information to, and receive information from, the user devices 102 via a two-way communications channel; [0016] the seller can initially set all the parameters for the campaign including… the amount of time for the promotional campaign; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0045] optionally receive alerts. Examiner note: the current details of a promotion correspond to the present date and time of the user request}.
Although disclosing a system for monitoring current promotion details of a product, Khosla does not disclose:
the commodity information including an on-sale date for the commodity; and
cause a notification to be performed according to the present date and time and an on-sale date for the commodity.
However, Chandrasekharan teaches:
the commodity information including an on-sale date for the commodity {Chandrasekharan, see at least: [0022] for products that have particular release dates… the storefront administration application may assist sellers in determining what (and where) products will appear… on a particular date}; and
cause a notification to be performed according to the present date and time and an on-sale date for the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the… storefront, each of which may present different product listings; [0064] storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).

Regarding claim 10, claim 10 is directed to an information processing apparatus dependent from claim 8. Claim 10 recites limitations that are parallel in nature to those addressed above for claim 4, dependent from claim 1, which is directed towards a commodity sales data processing apparatus. Therefore, claim 10 is rejected for the same reasons set forth in claim 4. 

With respect to claim 11, Khosla and Chandrasekharan teach the apparatus of claim 8. Khosla further discloses:
wherein the controller is further configured to {Khosla, see at least: [0021] Each of the UI server 104, the application server 106, the database 108, the ticketing system 110, and the financial systems 112 can be implemented using one or more processor-based computing devices}:
cause the notification to indicate information about the first commodity {Khosla, see at least: [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicate that the commodity cannot be displayed for sale when the present date is not the same as or later than the on-sale date.
However, Chandrasekharan teaches:
indicate that the commodity cannot be displayed for sale when the present date is not the same as or later than the on-sale date {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., whether the media asset is… unavailable)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).

With respect to claim 14, Khosla discloses:
A non-transitory computer-readable medium storing a program that when executed causes a computer to perform a commodity sales data process {Khosla, see at least: [0079] a non-transitory computer-readable medium, such as, e.g., a removable storage disk, memory or device, may include computer readable instructions stored thereon that are capable of being executed by a processor... to perform steps}, comprising:
acquire a commodity code that has been read from a first commodity by a commodity code reader {Khosla, see at least: [0020] a software widget is provided that allows a UPC barcode on the product to be scanned and the current price indicator is retrieved from a database for any sellers currently selling a matching UPC item using the dynamic price display system};
acquire commodity information for the first commodity associated with the commodity code in a commodity master file on a store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers; [0020] the current price indicator is retrieved from a database; [0024] information in the database 108 retrievable via the data layer module 206}; and
cause a notification to be performed on a display screen according to the present date and time and the on-sale date for the first commodity {Khosla, see at least: fig 1, #102, 104; [0021] The UI Server 104 is operable to present information to, and receive information from, the user devices 102 via a two-way communications channel; [0016] the seller can initially set all the parameters for the campaign including… the amount of time for the promotional campaign; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0045] optionally receive alerts. Examiner note: the current details of a promotion correspond to the present date and time of the user request}.
Although disclosing a system for monitoring current promotion details of a product, Khosla does not disclose:
the commodity information including an on-sale date for the commodity; and
cause a notification to be performed according to the present date and time and an on-sale date for the commodity.
However, Chandrasekharan teaches:
the commodity information including an on-sale date for the commodity {Chandrasekharan, see at least: [0022] for products that have particular release dates… the storefront administration application may assist sellers in determining what (and where) products will appear… on a particular date}; and
cause a notification to be performed according to the present date and time and an on-sale date for the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the… storefront, each of which may present different product listings; [0064] storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).

Regarding claims 15 and 17-18, claims 15 and 17-18 are directed to a non-transitory computer readable medium dependent from claim 14. Claims 15 and 17-18 recite limitations that are parallel in nature to those addressed above for claims 2 and 4, dependent from claim 1, which is directed towards a commodity sales data processing apparatus. Therefore, claims 15 and 17-18 are rejected for the same reasons set forth in claims 2 and 4.

With respect to claim 21, Khosla and Chandrasekharan teach the non-transitory computer-readable medium of claim 14. Khosla further discloses:
registering the first commodity in a sales transaction {Khosla, see at least: [0025] If the user decides to purchase the item(s), a commit button is provided by the UI to activate. The commit button instructs the UI server 104 to display an interface that provides access to the user's financial institution (i.e., financial system 112).}; and
performing payment processing for the sales transaction {Khosla, see at least: [0025] the user enters their financial institution credentials and payment information directly into the UI which are then forwarded to the financial institution for approval. If the financial transaction is approved, a hold or full charge is placed on the card, and details are stored in the database 108.}.
Although disclosing that the commodity can be purchased, Khosla does not disclose:
the first commodity in a sales transaction when the present date and time is on or after the on-sale date for the first commodity.
However, Chandrasekharan teaches:
the first commodity in a sales transaction when the present date and time is on or after the on-sale date for the first commodity {Chandrasekharan, see at least: [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., whether the media asset is available, unavailable, soon to be available, or soon to be unavailable); [0024] The window of time during which a product is available for purchase is hereinafter referred to as a “product window;” [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase; Examiner interprets that when the product is listed as available for purchase, this is on or after the on-sale date.}.

Regarding claims 22-23, claim 22 is directed to a commodity sales data processing apparatus dependent from claim 1, and claim 23 is directed to an information processing apparatus dependent from claim 8. Claims 22-23 recite limitations that are parallel in nature to those addressed above for claim 21, dependent from claim 14, which is directed towards non-transitory computer-readable medium. Therefore, claims 22-23 are rejected for the same reasons set forth in claim 21.
 

Claims 5-7, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khosla (US 20190266626 A1, herein referred to as Khosla), in view of Chandrasekharan et. al. (US 20140095358 A1, herein referred to as Chandrasekharan), in further view of Safoutin (US 20070174770 A1, herein referred to as Safoutin).

With respect to claim 5, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the information presenting unit is further configured to perform the information presentation including a notification indicating information about the first commodity at a present date and time {Khosla, see at least: [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicating that the commodity can be displayed at a store if the present date and time corresponds to before the on-sale date of the commodity.
However, Chandrasekharan teaches:
indicating that the commodity can be displayed at a store if the present date and time corresponds to before the on-sale date of the commodity {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., … soon to be available); [0068] Display screen 300 includes a date indicator 302, currently displaying the date "Sep. 14, 2012." The data indicator 302 indicates a requested date, which may be a default date (e.g., the current date)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).
Khosla further does not disclose:
the date and time corresponds to a store closing time one business day.
However, Safoutin teaches:
the date and time corresponds to a store closing time one business day {Safoutin, see at least: fig 3, #31a, 31b; [0057] the "time point" option is active (31a). Elements 32 and 71 are provided for the purpose of user specification of date and time. Specifically, date selector 32 allows specification of a date, and time selector 71 allows specification of a time of day; [0056] Item 12g received the more darkened color because it possesses time-related information which upon examination was found to indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... might, for example, consist of a representation of time intervals during a specified, implied, or default time basis (such as for example a calendar week) in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 6, Khosla and Chandrasekharan teach the apparatus of claim 1. Khosla further discloses:
wherein the information presenting unit performs the information presentation corresponding to the first commodity, the present date and time {Khosla, see at least: fig 1, #102, 104; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages}.
Although disclosing that information about the current promotion campaign of a commodity can be displayed, Khosla does not disclose:
the information presentation corresponding to the on-sale date of the commodity.
However, Chandrasekharan teaches:
the information presentation corresponding to the on-sale date of the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the virtual storefront, each of which may present different product listings; [0064] a virtual storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).
Khosla further does not disclose:
a business-hour acquiring unit configured to acquire a store closing time, wherein the information presenting unit performs the information presentation corresponding to the store closing time.
However, Safoutin teaches:
a business-hour acquiring unit configured to acquire a store closing time, wherein the information presenting unit performs the information presentation corresponding to the store closing time {Safoutin, see at least: fig 3, #30a, 30b; [0056] control element 30a is active and… either upon activation of element 30a or upon the next redrawing opportunity, will establish a time condition... Item 12g received the more darkened color because it possesses time-related information which… indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 7, Khosla, Chandrasekharan, and Safoutin teach the apparatus of claim 6. Khosla further discloses:
the information presenting unit performs the information presentation corresponding to the first commodity, the present date and time {Khosla, see at least: fig 1, #102, 104; [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages}.
Although disclosing that information about the current promotion campaign of a commodity can be displayed, Khosla does not disclose:
information presentation corresponding to the on-sale date of the commodity.
However, Chandrasekharan teaches:
information presentation corresponding to the on-sale date of the commodity {Chandrasekharan, see at least: [0063] By selecting a date, a seller can navigate amongst past, present, and future instances of the virtual storefront, each of which may present different product listings; [0064] a virtual storefront for a particular date may be generated using layout information, product listings, and a given date}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the availability dates of a product for sale as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]).
	Khosla further does not disclose:
wherein the business-hour acquiring unit further acquires a store holiday schedule, and
the information presenting unit performs the information presentation corresponding to the store closing time, and the store holiday schedule.
However, Safoutin teaches:
wherein the business-hour acquiring unit further acquires a store holiday schedule {Safoutin, see at least: [0076] a business that generally follows a weekly schedule but has numerous exceptions due to observance of annual holidays, might best be represented by means of a yearly repeating schedule… styles such as monthly, yearly, seasonal, daily, hourly, and many other styles are anticipated}, and
the information presenting unit performs the information presentation corresponding to the store closing time, and the store holiday schedule {Safoutin, see at least: [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply; [0076] a business that generally follows a weekly schedule but has numerous exceptions due to observance of annual holidays}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 12, Khosla and Chandrasekharan teach the apparatus of claim 8. Khosla further discloses:
the store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers}; and
cause the notification to indicate that the first commodity is for sale at the present date and time {Khosla, see at least: [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicate that the commodity can be displayed for sale when the present date and time is on or after the on-sale date of the commodity.
However, Chandrasekharan teaches:
indicate that the commodity can be displayed for sale when the present date and time is on or after the on-sale date of the commodity {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., … available); [0068] Display screen 300 includes a date indicator 302, currently displaying the date "Sep. 14, 2012." The data indicator 302 indicates a requested date, which may be a default date (e.g., the current date)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).
Khosla further does not disclose:
acquire a store closing time from the store server; and
the date and time is a store closing time one business day.
However, Safoutin teaches:
acquire a store closing time from the store server {Safoutin, see at least: fig 3, #30a, 30b; [0056] control element 30a is active and… either upon activation of element 30a or upon the next redrawing opportunity, will establish a time condition... Item 12g received the more darkened color because it possesses time-related information which… indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply; [0024] the digital map display is part of a world-wide-web-based digital mapping system that serves maps to web browsers by means of a digital mapping engine that runs on one or more web server computers connected directly or indirectly to the internet.}; and
the date and time is a store closing time one business day {Safoutin, see at least: fig 3, #31a, 31b; [0057] the "time point" option is active (31a). Elements 32 and 71 are provided for the purpose of user specification of date and time. Specifically, date selector 32 allows specification of a date, and time selector 71 allows specification of a time of day; [0056] Item 12g received the more darkened color because it possesses time-related information which upon examination was found to indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... might, for example, consist of a representation of time intervals during a specified, implied, or default time basis (such as for example a calendar week) in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 19, Khosla and Chandrasekharan teach the non-transitory computer-readable medium of claim 14. Khosla further discloses:
the store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers}; and
cause the notification to indicate that the first commodity is for sale at the present date and time {Khosla, see at least: [0025] the user requests the current details of a promotion from the UI server 102, which asks the application server 104 to retrieve information from the database 108 to display the current price and other details about a given promotion and packages; [0038] information is displayed that informs the customer the price will change with one or more conditions being met… the user GUI can visually display and/or audibly play the message; [0045] optionally receive alerts as long as the campaign is active}.
Although disclosing that notifications about the commodity can be received by the user, Khosla does not disclose:
indicate that the commodity can be displayed for sale when the present date and time is on or after the to the on-sale date of the first commodity.
However, Chandrasekharan teaches:
indicate that the commodity can be displayed for sale when the present date and time is on or after the to the on-sale date of the first commodity {Chandrasekharan, see at least: [0064] Each product listing may be associated with a storefront identifier and a date range specifying its availability for purchase (i.e., product window of the product); [0029] The resource palette, or the product listings themselves, may indicate product window information for the media assets (i.e., … available); [0068] Display screen 300 includes a date indicator 302, currently displaying the date "Sep. 14, 2012." The data indicator 302 indicates a requested date, which may be a default date (e.g., the current date)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying the product window as taught by Chandrasekharan in the promotion monitoring system of Khosla in order to capitalize on a limited timeframe that a product may be available (Chandrasekharan: [0025]).
Khosla further does not disclose:
acquire a store closing time from the store server; and
the date and time is a store closing time one business day.
However, Safoutin teaches:
acquire a store closing time from the store server {Safoutin, see at least: fig 3, #30a, 30b; [0056] control element 30a is active and… either upon activation of element 30a or upon the next redrawing opportunity, will establish a time condition... Item 12g received the more darkened color because it possesses time-related information which… indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply; [0024] the digital map display is part of a world-wide-web-based digital mapping system that serves maps to web browsers by means of a digital mapping engine that runs on one or more web server computers connected directly or indirectly to the internet.}; and
the date and time is a store closing time one business day {Safoutin, see at least: fig 3, #31a, 31b; [0057] the "time point" option is active (31a). Elements 32 and 71 are provided for the purpose of user specification of date and time. Specifically, date selector 32 allows specification of a date, and time selector 71 allows specification of a time of day; [0056] Item 12g received the more darkened color because it possesses time-related information which upon examination was found to indicate that at the established time condition its indicated state is "closed"; [0026] Said time-related information included... might, for example, consist of a representation of time intervals during a specified, implied, or default time basis (such as for example a calendar week) in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

With respect to claim 20, Khosla, Chandrasekharan, and Safoutin teach the non-transitory computer-readable medium of claim 19. Khosla further discloses:
the store server {Khosla, see at least: fig 1, #106, 108; [0027] the system 100 can include a database 108 that stores information relating to the current promotion... The system 100 can be implemented using one or multiple servers}.
Khosla does not disclose:
acquire a store holiday schedule from the store server.
However, Safoutin teaches:
acquire a store holiday schedule from the store server {Safoutin, see at least: [0026] Said time-related information included... consist of a representation of time intervals during a specified, implied, or default time basis… in which a specified, implied, or default state (such as "open" or "closed", or "on sale" or "not on sale") are scheduled to apply; [0076] a business that generally follows a weekly schedule but has numerous exceptions due to observance of annual holidays; [0024] the digital map display is part of a world-wide-web-based digital mapping system that serves maps to web browsers by means of a digital mapping engine that runs on one or more web server computers connected directly or indirectly to the internet.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included indications of when a store is opened or closed as taught by Safoutin in the promotion monitoring system of Khosla and Chandrasekharan in order to improve displaying of time-related information (Safoutin: [0017]).

Response to Arguments
With respect to the objections, Applicant’s amendments render the objections moot. Therefore, the objections are hereby withdrawn.

With respect to the interpretation under 35 U.S.C. 112(f), Applicant’s amendments have rendered the interpretation moot. Therefore, the interpretation is hereby withdrawn.	

With respect to the rejections under 35 U.S.C. 112(a) and 112(b), Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

Examiner notes that the analysis under 35 U.S.C. 101 follows the guidance issued by the Office, referred to as the 2019 PEG, which is now fully incorporated into the MPEP at §2106.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-11 of the Remarks, Applicant argues the references fail to render obvious the rejection of claim 1 because “the rejection points to ‘a software widget’ in Khosla as allegedly corresponding to ‘a commodity identifying unit’ (Office Action, p. 20), the UPC code obtained via this widget is not used to neither to ‘identify’ a commodity nor ‘to acquire commodity information from a commodity master file’ when such ‘commodity information’ is ‘associated with the commodity code in the commodity master file [and] including ‘an on-sale date for the first commodity.” Applicant further argues “Chandrasekharan concerns website based retailing or the like and includes no aspects related to UPC codes or commodity code reading or obtaining commodity information from a commodity master for a commodity associated with a commodity code, thus can do nothing to cure the deficiencies in Khosla noted above.” However, Examiner respectfully disagrees.
Khosla discloses a mobile application that comprises a software widget capable of reading the UPC barcode on a product and returning information from a database (i.e., commodity master file) that matches the UPC barcode (Khosla: [0020]). Therefore, Khosla discloses this claim limitation.
Khosla does not disclose identifying an on-sale date of the commodity, but Chandrasekharan teaches identifying on-sale dates of commodities (Chandrasekharan: [0029], [0063]-[0064]). Chandrasekharan is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate identifying on-sale dates in the promotion monitoring system of Khosla, and modifying Khosla to include the elements of Chandrasekharan would be obvious because it would allow a user to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]). Therefore, Khosla, in view of Chandrasekharan, teaches the limitations of claim 1, and the rejection is maintained in this aspect.

With respect to pages 11-12 of the Remarks, Applicant argues the references fail to render obvious the rejection of claims 8 and 14 because “the references appear silent with respect to ‘a commodity master file on the store server’ containing the ‘commodity information’ corresponding to the recited aspects in claim 8 [and 14]. The rejection appears to consider various ‘promotion dates’ or the like to correspond to an ‘on-sale date,’ however, this is contrary to the readily apparent usage in the claims. The ‘on-sale date’ corresponds not to a price cut day or ‘a sales promotion event day,’ but rather an ‘availability date” and “the plain language of the claims themselves establish this meaning is the appropriate interpretation or else claims such as claims 4, 10, and 17 would approach being nonsensical under the examiner's incorrect interpretation of this term.” However, Examiner respectfully disagrees with Applicant’s interpretation of the references.
Khosla discloses one or more servers comprising a database that contains commodity information (Khosla: fig 1, #106, 108). The database can be accessible through the server by matching a scanned UPC barcode to a barcode identified in the database (Khosla: [0020], [0027]). The information returned from the database can include pricing promotions and other information regarding the product (Khosla: [0020], [0025]). 
Khosla does not disclose that the database includes on-sale dates of the products, but Chandrasekharan teaches identifying on-sale dates of commodities based on their availability (Chandrasekharan: [0029], [0063]-[0064]). In other words, the seller can adjust the product sales windows based on whether the product is or is not available for sale. Chandrasekharan is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate identifying on-sale dates in the promotion monitoring system of Khosla, and modifying Khosla to include the elements of Chandrasekharan would be obvious because it would allow a user to inspect and modify storefronts based on product availability (Chandrasekharan: [0003]). This interpretation of the combination of Khosla and Chandrasekharan is consistent with the limitations described in claims 4, 10, and 17 because the items in Chandrasekharan cannot be purchased if the products are listed as “soon to be available” or “unavailable”. Therefore, Khosla, in view of Chandrasekharan, teaches the limitations of claim 1, and the rejection is maintained in this aspect.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takahashi et. al. (US 20220188908 A1) was used to understand other methods for restricting the sales of products, specifically in a scenario where a product is restricted to priority customers.
Perino (2020 NPL) was used to understand how users can pre-order items on Amazon so that the purchase occurs on the release date of the product.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625